DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 lacks clear antecedent to “the contact portion” as in –a contact portion--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wygle et al. and Babbage et al modified by Kummer et al. 
Kim has the roof 13 with crossmember 25, figure 4, and hinge 37 for tail gate 20, but lacks the claimed hinge drive motor taught by Wygle et al.at 322.
Kim also lacks the claimed spindle drive, a known structure in this art as taught by Kummer et al. with such linear drive for a rotatable roof being also known in this art as evidenced by Babbage et al. at 104.
It would have been obvious at the time of filing of applicant to provide in Kim the hinge motor as taught by Wygle et al. in order to save effort of moving the tailgate and the linear drive of Babbage et al. modified by Kummer et al. for the same reason with the spindle drive not necessitating hydraulic circuitry using the electrical energy commonly employed on a vehicle.
As to claim 4, Babbage et al. mounts the drive to panel 92 of the tailgate opening with the quarter panel being an obvious expedient to avoid restricting the tailgate opening.
As to claim 8, Kim has seal 23 and  Babbage et al. has seal at 80. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wygle et al. and Babbage et al. and Kummer et al.  as applied to claim 4 above, and further in view of Arthur et al.
It would have been obvious at the time of filing of applicant to provide in the combination above a ball joint connection to a roof panel/strut connection as taught by Arthur et al. at 164.
Claims 6-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wygle et al. and Babbage et al. and Kummer et al.  as applied to claim 1 above, and further in view of Cozzani.
It would have been obvious at the time of filing of applicant to provide in the combination above a crossmember guide bumper 27 mounted to the roof and a body guide bumper 16 as taught by Cozzani in order to align the roof in closed position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis H Pedder whose telephone number is (571)272-6667.  The examiner can normally be reached on 5:30-2pm. The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
3/25/2021